Case: 11-20389     Document: 00511801862         Page: 1     Date Filed: 03/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 27, 2012
                                     No. 11-20389
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CLIFTON L. CRUMBLISS,

                                                  Plaintiff-Appellant

v.

MICHAEL C. DARDEN; SARFO BONSU; KATHRENE GONZALES; K.
NEGBENEBOR; STEVE MASSIE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-3706


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Clifton L. Crumbliss, Texas prisoner # 606721, filed a pro se civil rights
complaint under 42 U.S.C. § 1983 against officers Michael Darden and Sarfo
Bonsu, Lieutenant Kathrene Gonzales, Warden K. Negbenebor, and Regional
Director Steve Massie. Crumbliss alleged the following. He was wearing a halo
brace on his leg and was in a wheelchair when Darden and Bonsu transported
him to his brother’s funeral. Prior to leaving the prison unit, Darden and Bonsu


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20389     Document: 00511801862    Page: 2   Date Filed: 03/27/2012

                                 No. 11-20389

realized that there were no tie-down straps in the wheelchair van with which to
secure Crumbliss’s chair, and Gonzales instructed the men to nevertheless
transport Crumbliss to the funeral. While in the vehicle, Crumbliss’s wheelchair
was jostled due to Darden’s driving, and Crumbliss struck and reinjured his leg.
The district court granted the defendants’ motion for summary judgment and
dismissed with prejudice Crumbliss’s complaint alleging that the defendants had
shown deliberate indifference to his safety.
      As an initial matter, Crumbliss has abandoned any challenge to the
district court’s determination that Crumbliss could not recover against
Negbenebor and Massie under a theory of respondeat superior and its
determination that Eleventh Amendment immunity precluded Crumbliss’s
recovery of monetary damages from the defendants in their official capacities.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Therefore, the only issue on appeal is whether the district court
erred in granting summary judgment to the defendants on Crumbliss’s claim
that Darden, Bonsu, and Gonzales acted with deliberate indifference to
Crumbliss’s safety.
      We review the grant of a motion for summary judgment de novo. Xtreme
Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment is appropriate if the records discloses “that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a) (2010). To establish deliberate
indifference, the prisoner must show that the prison official knew of and
disregarded an excessive risk to inmate health or safety. Farmer v. Brennan,
511 U.S. 825, 837 (1994). The prisoner must show both that the official was
aware of facts from which the inference could be drawn that a substantial risk
of serious harm existed and that the official actually drew the inference. Id.
      In opposing the defendants’ motion for summary judgment, Crumbliss
submitted a copy of a letter that purported to be from Darden, admitting that

                                       2
  Case: 11-20389    Document: 00511801862     Page: 3   Date Filed: 03/27/2012

                                 No. 11-20389

there were no straps in the van. Crumbliss maintains that the district court was
obliged to accept this document and consider it in determining whether
summary judgment was warranted. The district court’s memorandum opinion
indicates that it accepted as true the information contained in the document
presented by Crumbliss. Crumbliss has not pointed to any authority for the
proposition that Bonsu and Gonzales perpetrated a fraud upon the court by
submitting affidavits that flatly contradicted the admission in the letter from
Darden.
      Relying on the discrepancies between Darden’s letter and the affidavits
from Bonsu and Gonzales, Crumbliss asserts that there was a genuine factual
dispute as to whether tie-down straps were available in the van used to
transport him to his brother’s funeral. The district court acknowledged this
factual dispute and concluded that it was not material to Crumbliss’s claim of
deliberate indifference. The district court assumed that there were no straps
and accepted as true Crumbliss’s allegation that Gonzales nevertheless
instructed Darden and Bonsu to transport Crumbliss.          The district court
nevertheless concluded that the evidence did not demonstrate a subjective belief
on the part of the defendants that Crumbliss was being placed at substantial
risk of serious harm. “Deliberate indifference is an extremely high standard to
meet.” Brewster v. Dretke, 587 F.3d 764, 770 (5th Cir. 2009) (internal quotation
marks and citation omitted). The summary judgment evidence here supports
the district court’s conclusion that the actions of Darden, Bonsu, and Gonzales
did not rise to this level. Accordingly, the district court’s grant of summary
judgment is AFFIRMED.




                                       3